Citation Nr: 1506669	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for tendonitis of the right ring finger, as secondary to a service-connected tendon laceration of the right thumb.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1977 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied the claim in October 2013.

In June 2014, the Court of Appeals for Veterans Claims granted a Joint Motion for Remand (Joint Motion) of the parties vacating the Board's October 2013 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the Joint Motion, the Board is remanding the claim for additional development.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Instruct the Veteran to submit all employment records, to include attendance records, that demonstrate how his service-connected right ring finger has interfered with his employment.

3. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected right hand disorder.  The claims file, to include a copy of this Remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Pursuant to the Joint Motion, the examiner must specifically state: 

(a) Are the neurological manifestations the Veteran experiences related to the Veteran's service-connected hand disorder OR his non-service connected bilateral carpal tunnel and cubital tunnel syndromes?

(b) If the neurological manifestations the Veteran experiences are related to the Veteran's service-connected hand disorder, do the neurological manifestations result in complete or incomplete paralysis of any nerve?  If yes, the specific nerves involved must be identified.  

If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner should also address any functional impairment caused by the neurological abnormalities.

In addition to any neurological evaluation, application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A fully reasoned opinion should be given for all conclusions expressed.

3. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claim should be readjudicated.  If necessary and appropriate, refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension, for extraschedular consideration.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




